Citation Nr: 0938510	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06 23-930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

3.  Entitlement to a temporary total rating based upon 
hospital treatment or observation for the period from April 
23, 2007, to July 23, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty in the U.S. Army National 
Guard from March 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for posttraumatic stress disorder and 
awarded a 30 percent disability rating, effective May 9, 
2004.


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder has been 
productive of occupational and social impairment with 
deficiencies in most areas (such as work, family relations, 
judgment, thinking, and mood), due to such symptoms as near-
continuous depression affecting the ability to function 
effectively; anger; rage; irritability; fear of crowds; 
difficulty concentrating; impaired memory; difficulty 
sleeping; hypervigilance; exaggerated startle response; 
headaches; nightmares; flashbacks; family relationship 
problems; inability to hold down steady employment; avoidance 
behaviors; and inability to establish and maintain effective 
relationships.  It has not been productive of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

2.  The Veteran has completed twelve years of education; he 
last worked (only part-time) in January 2007 at a nursing 
home for the elderly; his service-connected disabilities are 
leishmaniasis affecting the right leg, at a 30 percent 
evaluation, and PTSD, at a 70 percent evaluation (by virtue 
of this order); these disabilities are of such severity as to 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and 
occupational experience.

3.  On April 23, 2007, the Veteran was admitted to Tuscaloosa 
VA Medical Center's Psychosocial Residential Rehabilitation 
Treatment Program, for treatment and observation of his 
service-connected PTSD; he was discharged July 23, 2007; the 
period of his hospitalization or observation was more than 21 
days.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for 
posttraumatic stress disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2008).

2.  The criteria for a total disability evaluation based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.358, 4.1, 4.3, 4.7 4.15, 4.16, 4.19 (2008).

3.  The criteria for a total disability evaluation based on 
hospital treatment or observation have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.15, 4.29 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran contends that he is entitled to (1) an initial 
disability rating greater than 30 percent for posttraumatic 
stress disorder, to include entitlement to a total rating 
based upon hospital treatment for the period of April 23, 
2007 to July 23, 2007, and (2) a total disability rating for 
compensation purposes based on individual unemployability.  
Initially, the Board notes that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the 
issues of entitlement to a temporary total rating based on 
hospital treatment and entitlement to TDIU, since the Board 
has granted these claims, any failure to notify and/or assist 
the claims cannot be considered prejudicial to the Veteran.  

With respect to the remaining increased rating claim, VA's 
notice obligations have been met.  Once service connection 
has been granted and an initial disability rating and 
effective date have been assigned, "the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Any defect in the 
notice is therefore nonprejudicial.  Cf. Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007) (claimant remains free to 
demonstrate how such a notification error was prejudicial).

In this case, the Veteran's claim for an increased initial 
rating for PTSD arises from his disagreement with the initial 
rating assigned following the grant of service connection.  
Because service connection has been granted, the Veteran's 
claim has been "proven" and 5103(a) notice is "no longer 
required."  Accordingly, the Board finds that VA satisfied 
its duties to notify the Veteran in this case.
 
VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes (1) assisting the Veteran 
in the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran's relevant available service treatment 
records, VA medical treatment records, and private treatment 
records have been obtained.  Accordingly, VA's duty to assist 
the Veteran in the procurement of relevant records has been 
met.

VA-provided medical examinations must be legally 
"adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  To that end, the examination must be both "thorough 
and contemporaneous."  Caluza v. Brown, 7 Vet. App. 498, 
505-506 (1995) (applying pre-VCAA law); accord Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  A thorough 
examination "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

Here, the Veteran was afforded two VA psychological 
examinations.  The Veteran does not object to the adequacy of 
either one, and the Board finds them both to be adequate.  
First, they were both thorough.  The examiners reviewed the 
Veteran's medical history and supporting lay statements 
(namely, the Veteran's lay statements).  Second, there is no 
evidence indicating that there has been a material change in 
the severity of the Veteran's PTSD since he was last 
examined.  Because the Board finds the two examinations here 
to be legally adequate, VA is under no duty to provide 
another examination or to obtain an additional medical 
opinion.

In sum, the Board finds that VA has fulfilled its duty to 
assist in every respect.


II.  Higher Initial Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves such doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) 
(staged ratings for increased-rating claims); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (staged ratings for 
initial-rating claims).  VA's ability to assign staged 
ratings reflects the "possible dynamic nature of a 
disability while the claim works its way through the 
adjudication process."  O'Connell v. Nicholson, 21 Vet. App. 
89, 93 (2007).

In the instant case, the RO rated the Veteran's posttraumatic 
stress disorder (PTSD) as 30 percent disabling under DC 9411.  
Under DC 9411, a 30 percent disability rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas (such as work, school, family 
relations, judgment, thinking, or mood), due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

A maximum 100 percent rating is warranted where there is 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

In this case, the Veteran did not receive treatment for PTSD 
prior to undergoing a VA psychiatric evaluation in May 2004 
(just weeks after his return from Iraq).  At that evaluation, 
the Veteran described his then-current PTSD symptoms as 
nightmares, flashbacks, irritability, anger, depression, 
anxiety, nervousness, hypervigilance, relationship problems, 
and being easily startled.  He complained that he was unable 
to rest.  He reported, "I'm not right" and added that he 
felt as if his "life was turned upside down."

The Veteran explained: "My anger is unbearable. . . . [M]y 
wife started pointing things out to me and made me realize 
that I am getting angry over the little things."  "My wife 
tells me I am intolerable and angry."  "[M]y wife and kids 
tell me that I am changed.  They have never ganged up on me 
before[,] so I know that they have to be telling the truth."

He explained his sleeping problems: "I can't sleep at night.  
We had more attacks at night [in Iraq] and I guess that is 
why I can't sleep.  I just can't calm down enough to go to 
sleep."  "I might sleep for an hour at [a] time."  "When I 
am asleep[,] I jump up and look for my gun."

Mental status evaluation revealed a mildly depressed mood 
with an appropriate affect.  His thought process was logical 
and goal-oriented.  His motor activity was 
"[r]estless/[h]yperactive."  His speech was normal in both 
rate and tone.  His was alert and cooperative, and his 
judgment was normal.  He reported no hallucinations.  He 
denied present suicidal or homicidal ideations, but admitted 
previously experiencing "suicidal thoughts without a plan."  
He denied alcohol, drug, or tobacco abuse.

As to the Veteran's occupational history, the Veteran related 
that he was currently unemployed, and that before he went to 
Iraq, he worked at an automotive plant (a "muffler plant") 
for twenty-nine years, but was "laid off before [he] went to 
Iraq."

As to his social history, the Veteran stated that he has 
three adult children and that he is married and lives with 
his wife.  He stated that he was "close" to his family, but 
added that "they keep telling me I have changed."  He 
stated that he had completed twelve years of education.  He 
stated that his wife was working full-time.

The examiner diagnosed the Veteran with PTSD and assigned the 
Veteran a Global Assessment of Functioning (GAF) score of 50.  
As part of the plan to combat the Veteran's PTSD symptoms, 
the Veteran agreed to attend a VA-sponsored "mental health 
day treatment program" (consisting largely of several group 
therapy sessions held over the next several weeks).

Approximately one week after the above-described psychiatric 
evalution, the Veteran underwent a second evaluation-also in 
May 2004-this time, as a newly admitted patient into the day 
treatment program.  At this evaluation, the Veteran reported 
such PTSD symptoms as increased stress; insomnia (sleeping 
approximately two to three hours per night); family 
relationship problems; chronic headaches; hypervigilance; a 
dislike of crowds; trying to avoid crowds; depression 
(reported that he "just doesn't care anymore"); anger; 
difficulty concentrating; an increase toward social 
isolation; intrusive thoughts; emotional numbness; avoidance 
of activities that remind him of his military experiences; 
increased hyperarousal; flashbacks; increased irritability; 
and feeling like he "doesn't fit in or have a future."

The Veteran denied present suicidal or homicidal ideations.  
He also denied having a history of drug or alcohol abuse.  He 
added that his family is "supportive of his efforts to have 
a better relationship with them."  The Veteran indicated a 
variety of recreational interests and self-scored "above 
average" on "leisure functioning and value."

The examiner diagnosed the Veteran with PTSD and assigned a 
GAF score of 47.

Treatment records dated from May 2004 to July 2004, and 
October 2004, show regular treatment for various PTSD 
symptoms, including depression; difficulty sleeping (in 
October 2004, the Veteran was diagnosed with sleep onset 
insomnia and sleep maintenance insomnia); relationship 
problems (particularly marital problems); lack of interest in 
activities that were once pleasurable; irritability; 
increased isolation; feeling like he does not "fit in" or 
have a future; headaches; nightmares; difficulty 
concentrating; poor memory; and difficulty relating to his 
manager at work.  During this time, the Veteran consistently 
reported that he had no homicidal or suicidal ideations.

In December 2004, the Veteran underwent, for the first time, 
a VA psychological examination.  The Veteran described his 
PTSD symptoms as frequent intrusive thoughts and 
recollections about his military experiences in Iraq; 
frequent nightmares ("at least every other night"); 
flashbacks; tendency to isolate himself from others; 
avoidance behaviors (he stated that he avoids crowds, 
fireworks displays, conversations about Iraq, and television 
shows and movies related to Iraq); exaggerated startle 
response; feelings of alienation ("My wife told me I was a 
whole different person when I came back.  She said she didn't 
know who she was dealing with anymore."); distrust of 
others; difficulty forming close relationships with others; 
sleep disturbance; hypervigilance ("I get up a lot [during 
the night] and walk through the house.  I check locks and 
windows.  I want people in front of me if I'm out."); 
difficulty concentrating ("I forget what I'm looking for a 
lot."); depression; loss of interest in pleasurable 
activity; and "feelings of rage" ("I try to walk away but 
I've got a very bad attitude since I came back from Iraq.").

Mental status examination revealed a mildly depressed mood.  
The Veteran's current thought processes and thought content 
were "within normal limits."  His speech was slow.  His 
judgment and long-term memory were intact.  But his short-
term memory and concentration were described as "impaired."  
He was described as having chronic sleep impairment.  He 
denied current suicidal or homicidal ideations.  He also 
denied any "problematic" substance abuse.  He was friendly 
and cooperative throughout the interview.  The examiner noted 
that the Veteran was capable of maintaining minimum personal 
hygiene and other basic activities of daily living.  The 
examiner commented, "His current psychosocial functional 
status is impaired."

As to the Veteran's occupational history, the Veteran related 
that he "is currently working part-time."  He recounted, 
again, his twenty-nine years of service in a "muffler 
plant" before being activated for service in Iraq.

As to his social history, the Veteran stated that he was 
married but not currently living with his wife, "due to 
[PTSD] symptoms."  He "denie[d] current social 
relationships, activities[,] and leisure pursuits."

The examiner diagnosed the Veteran with chronic and moderate 
PTSD and noted that his symptoms "are now frequent, chronic, 
persistent[,] and moderate in nature."  He assigned the 
Veteran a GAF score of 55, and commented that the Veteran 
experienced "moderate social and occupational impairment due 
to [PTSD]."  The examiner further explained that because of 
the Veteran's PTSD symptomatology, the Veteran had "moderate 
difficulty" establishing and maintaining effective social 
and occupational relationships and the Veteran's "current 
psychosocial functional status" and "quality of life" were 
now "moderately impaired."

In March 2005, and again in June 2005, the Veteran's VA 
medical examiner provided him with a letter, recommending 
that he take an approximately one-month "leave of absence 
from his current employment for rest and stress reduction." 

In December 2005, a VA psychologist evaluated the Veteran 
with the particular purpose of evaluating the impact the 
Veteran's PTSD symptoms have on his "employability."  The 
examiner noted that the Veteran has "significant problems in 
being around other people.  When faced with other people, he 
becomes quite tense, anxious[,] and is quick to react with 
unprovoked outbursts against others."  He noted that the 
Veteran gets easily frustrated and then becomes "quite 
irritable and angry."  He also noted that the Veteran's 
interpersonal relationships have "deteriorated severely in 
recent years due to his PTSD[,] and this has adversely 
affected his job, family[,] and his ability to socialize with 
friends."

The examiner opined that the Veteran has a "markedly 
impaired" ability to respond appropriately to supervision 
and to co-workers on the job, and that Veteran is 
"moderately limited" in his ability to follow work 
instructions.  He also found that the Veteran's emotional 
impairments "prevent[ ] him from getting along with co-
workers without distracting them or exhibiting behavioral 
extremes."  He concluded, "Veteran faces severe limitations 
in his ability to hold full[-]time competitive employment."

Treatment records dated from January 2006 to April 2007 show 
regular treatment for various PTSD symptoms, including 
depression; difficulty sleeping; low energy; relationship 
problems (particularly with his separated wife); 
irritability; increased anxiety (financial worries in wake of 
losing his job); inability to be around others; nightmares; 
night sweats; flashbacks; anger; difficulty getting along 
with others; and fleeting suicidal thoughts.

An April 2007 Social Security Administration (SSA) evaluation 
rated the Veteran as having "[m]oderate" difficulties in 
maintaining social functioning.  The same evaluation rated 
the Veteran's difficulty maintaining concentration, 
persistence, or pace as "[m]ild."  It also indicated that 
he was "[m]ild[ly]" restricted in his activities of daily 
living.  The report concluded that the Veteran was capable of 
understanding, remembering, and completing "simple tasks" 
for periods of up to "at least 2 hours, without the need for 
special supervision or extra work breaks."  The SSA report 
further stated that the Veteran "appears able to complete 
[an] 8-hour workday, provided all customary breaks from work 
are provided," adding that the Veteran "can tolerate 
casual, non-intense interaction with members of the general 
public and coworkers."

On April 23, 2007, the Veteran was admitted to an in-patient 
mental health program-the Psychosocial Residential 
Rehabilitation Program at the Tuscaloosa VA Medical Center-
to better treat his PTSD symptoms.  Upon admission to the 
program, he was assigned a GAF score of 52.  Three months 
later, on July 23, 2007, the Veteran was discharged from the 
program, having completed his treatment.  At the time of his 
discharge, he underwent another VA psychological evaluation, 
wherein he described his PTSD symptoms as anger; 
irritability; anxiety (principally relating to his inability 
to meet his financial obligations); depression; strained 
family relations ("I'm stressed out, very depressed, 
nothing's going right, and my family says I'm different since 
I got back from Iraq."); intrusive combat memories; 
nightmares; social isolation; difficulty sleeping; decreased 
interest in his usual activities (socializing, having fun 
with family, and so forth).

Mental status evaluation revealed a distraught mood 
("stressed out").  The Veteran's thought process was 
linear.  His speech was normal and spontaneous, and his 
psychomotor activity was normal.  His affect was appropriate.  
He reported no hallucinations or delusions.  He was 
cooperative toward the examiner.  He denied current suicidal 
or homicidal ideations, although he did report that he 
sometimes feels he would be "better off if he was no longer 
around because of his financial problems."  But the Veteran 
quickly added that he wanted to "get better" and "did not 
want to give up the possibility of interacting with his nine-
year-old grandson and his one-year-old twin granddaughters.

As to the Veteran's occupational history, the Veteran related 
that he was "terminat[ed]" from his job in January 2007 and 
that he had been unemployed since then.  He explained the 
reason for his termination as being "strained relations" 
with his employer, caused by his PTSD-induced irritability.

As to his social history, the Veteran stated that he was 
"married but separated."

The examiner diagnosed the Veteran with chronic PTSD.  He 
assigned the Veteran a GAF score of 54 and indicated that the 
Veteran had "[i]mproved" during his three-month tenure in 
the program.

In September 2007, the RO received a medical opinion in the 
form of a letter from a VA medical personnel, stating that 
the Veteran's PTSD symptoms were "severe enough to impact 
his work, social[,] and personal life greatly."

Treatment records dated from July 2007 to October 2007, show 
regular treatment, including attendance at group therapy 
sessions, for various PTSD symptoms, including anger; 
nightmares; feeling isolated; increased anxiety; inability to 
be around others; irritability (an "attitude problem"); 
relationship problems (divorce pending); depression; and 
difficulty sleeping.  On one occasion, in July 2007, the 
Veteran reported, "I usually have homicidal or suicidal 
ideations."

In November 2007, the Veteran underwent another VA 
psychological examination.  At that examination, he described 
his PTSD symptoms as recurrent and intrusive distressing 
recollections of the traumatic event; recurrent distressing 
dreams of the traumatic event; acting or feeling as if it 
were recurring; intense psychological distress at exposure to 
internal or external cues that symbolize or resemble an 
aspect of the event; efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; efforts to avoid 
activities, places, or people that arouse recollections of 
the trauma; markedly diminished interest or participation in 
significant activities; feeling detached or estranged from 
others; restricted range of affect (e.g., unable to have 
loving feelings); difficulty falling or staying asleep 
("three to four hours of sleep per night causes exhaustion 
that interferes with daytime activities"); difficulty 
concentrating; hypervigilance; anger; and exaggerated startle 
response.  The examiner identified "no periods of 
remission" in these symptoms since the Veteran's December 
2004 psychiatric examination.

Mental status examination revealed a depressed mood.  The 
Veteran's current thought processes, thought content, and 
psychomotor activity were unremarkable.  His speech was slow.  
He understood the outcome of his behavior.  His affect was 
normal.  He reported no hallucinations.  His remote and his 
immediate memory were normal.  His "recent memory" was 
"[m]ildly [i]mpaired."  He denied current suicidal or 
homicidal ideations.  He also denied any "issues" 
associated with alcohol or substance use.  He was cooperative 
toward the examiner.  The examiner noted that the Veteran was 
capable of maintaining minimum personal hygiene and 
performing the other basic activities of daily living.

As to the Veteran's occupational history, the Veteran related 
that he was then unemployed and not retired.  He stated that 
he had been unemployed for less than one year.  He explained 
his reason for being unemployed: "[I] couldn't get along 
with the people.  I would say my PTSD has me unemployable."

As to his social history, the Veteran stated that he "ha[d] 
a divorce pending."  The Veteran noted a "distant 
relationship" with his children.  The examiner opined that 
the Veteran's "current psychosocial functional status is 
impaired."

The examiner diagnosed the Veteran with chronic, moderate 
PTSD.  He assigned the Veteran a GAF score of 51, and 
commented that the Veteran experienced "moderate social and 
occupational impairment due to PTSD."  The examiner further 
explained that the Veteran is experiencing "moderate 
impairment in current functional status and quality of life 
due to PTSD."

The examiner reviewed the effects of PTSD on the Veteran's 
social and occupational functioning.  He concluded that the 
Veteran's PTSD symptoms had not caused (1) total social and 
occupational impairment or (2) "deficiencies" in the 
"following areas"-judgment, family relations, work, and 
mood.  On the other hand, the examiner determined that the 
Veteran's PTSD symptoms did cause "reduced reliability and 
productivity" (pointing specifically to the Veteran's 
hypervigilance, anger, and avoidance behaviors).

Also in November 2007, the Veteran submitted written 
statements from his adult children and his wife.  His 
daughter stated that her father behaves irrationally since 
his return from Iraq; that he is "very angry," so much so 
that she is sometimes afraid to around him; that he is 
forgetful; and that she "does not like the person he has 
become."  His son stated that his father has "anger fits 
for no reason"; that the Veteran's grandson is "terrified" 
of him because of his "rage"; and that he is extremely 
depressed.  The Veteran's wife testified that her husband 
"used to be such a people's person and now he can't deal 
with being around people"; that his anger is out of control; 
and that he wants to isolate himself from everyone, so much 
so that he did not attend his own daughter's wedding 
reception in 2005.

Treatment records dated from January 2008 to April 2008, show 
regular treatment for various PTSD symptoms, including 
frustration; nightmares; inability to be around others; 
increased anxiety; anger; irritability; relationship problems 
(divorce pending); difficulty concentrating; declining 
memory; poor judgment; depression; and difficulty sleeping 
(although he reported that he was "getting a little more 
rest").  During this period, the Veteran consistently denied 
having homicidal or suicidal ideations.

In April 2008, a VA vocational rehabilitation psychologist 
re-evaluated the Veteran's "ability to engage in competitive 
employment" (previous evaluation was in December 2005).  He 
concluded, "After reviewing his medical record and 
interviewing veteran, no improvement is noted in his ability 
to meet the requirements for full-time competitive 
employment.  He continues to be unemployable du[e] to his 
physical and psychiatric problems."

In August 2008, the Veteran obtained a letter, signed by two 
VA medical personnel (one of whom serves as the Director of 
Mental Health Service at the local VA medical center), 
stating that the Veteran "is totally and permanently 
disabled and unemployable because of his service-connected 
Post-Traumatic Stress Disorder."

To summarize, between May 2004 and November 2007, the Veteran 
underwent multiple psychological evaluations and 
examinations.  He was assigned GAF scores for PTSD of 50, 47, 
55, 52, 54, and 51, respectively (scores listed in 
chronological order).  The GAF Scale is a reflection of the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 46-47 
(4th ed. 1994) (hereinafter DSM-IV).  VA assigns a disability 
rating based on "all the evidence of record" (including, in 
this case, an examiner's assignment of a GAF score) that 
"bears on" the Veteran's social and occupational 
impairment.  38 C.F.R. § 4.126(a) (2008).  Accordingly, a GAF 
scale score is one factor to be considered, but in no case is 
it dispositive, in making a rating determination.  See 
VAOPGCPREC 10-95, 60 Fed. Reg. 43,186, 43,186 (Aug. 18, 1995) 
(VA General Counsel's legal opinion to the effect that VA may 
reference "medical reports which employ [DSM-IV] adaptive-
functioning assessment scales," but cautioning that the 
"utility of such reports may be limited by differences 
between the terminology and disability levels used in those 
scales and those employed in [VA regulations]").

GAF scores between 51 and 60 generally reflect "[m]oderate 
symptoms" (such as flat affect, circumstantial speech, 
occasional panic attacks) or "moderate difficulty in a 
person's social, occupational, or school functioning" (for 
example, few friends, conflicts with peers or co-workers).  A 
GAF score of 47 (that is, scores between 41 and 50) generally 
reflects "[s]erious symptoms" (such as suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or "any 
serious impairment in social, occupational, or school 
functioning" (for example, no friends, unable to keep a 
job).  DSM-IV 46-47.

The Board finds that a 70 percent disability rating is 
warranted since the date of service connection.  A 70 percent 
disability rating is assigned when there is social and 
occupational impairment "with deficiencies in most areas" 
(such as work, school, family relations, judgment, thinking, 
or mood), due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.

Here, the Veteran indicated that he has difficulty relating 
to other people, including his own family, and spends the 
vast majority of his time in isolation.  The Veteran's 
marriage is faltering, and his relations with his children 
are strained.  Before serving on active duty in Iraq, the 
Veteran had a long and apparently stable career working at a 
muffler plant for twenty-nine years.  Since returning from 
Iraq, however, the evidence of record shows that the Veteran 
has been unable to hold steady employment; he has 
increasingly isolated himself from others; and his 
depression, anxiety, and anger have correspondingly 
increased.  The Board finds that the Veteran's symptoms 
reveal "deficiencies in most areas," particularly in the 
areas of work, family relations, and mood.

The Board also finds, however, that the Veteran's disability 
does not warrant more than a 70 percent disability rating 
because the preponderance of the evidence is against such a 
finding.  The Veteran has not been shown to have both total 
occupational and social impairment due to such symptoms as 
gross impairment in his thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, DC 9411.  In fact, the Veteran has shown none of 
these symptoms.  Nor has he shown, to the Board's knowledge, 
any other symptoms that would warrant a finding of total 
social and occupational impairment.  His symptoms, serious as 
they are, have not totally impaired his ability to function.  
In short, the Board finds that an evaluation in excess of 70 
percent is not warranted.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases, where 
the regular schedular ratings are found to be inadequate or 
impractical, so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1) 
(2008).  As is the case with regular schedular ratings, the 
extra-schedular evaluation must be "commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  Id. 
(emphasis added).  Before an extra-schedular evaluation may 
be applied, VA must make a threshold finding.  Specifically, 
it must determine that the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  Most significantly, the regular schedular 
ratings provide for a higher rating for the Veteran's PTSD 
(namely, 70 percent), but evidence supporting a rating in 
excess of 50 percent has not been submitted.  The Veteran's 
case does not present a truly "exceptional or unusual 
disability picture."  Therefore, the Board finds that 
referral of the case for consideration as to whether an 
extra-schedular rating should be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected PTSD has been 70 percent disabling, but no more, 
since May 9, 2004, when service connection became effective.  
Since then, the Veteran's symptoms have been essentially 
constant.  In a November 2007 VA examination, for example, 
the examiner identified "no periods of remission" in the 
Veteran's symptoms since the Veteran's December 2004 
psychiatric examination.  There is no evidence that the 
Veteran's symptoms have materially changed since his November 
2007 examination.

The Board finds that this case involves a reasonable doubt 
arising as to the degree of the Veteran's PTSD, and resolves 
that doubt in his favor.  See 38 C.F.R. § 4.3 (2008); see 
also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if 
the Board rules against a veteran in a case where there are 
"two permissible views" of the evidence, the Board must 
provide an "adequate statement of [its] reasons or bases" 
in support of its determination that the veteran is not 
entitled to the benefit of the doubt) (internal quotations 
omitted).






III.  Total Disability Based on Individual Unemployability

The Veteran contends that his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience.

When a claimant makes a claim for an increased initial 
rating, and also presents evidence of his or her 
unemployability, the claimant implicitly raises a claim for 
total disability based on individual unemployability (TDIU).  
When this is the case, VA is obligated to consider the merits 
of a TDIU claim at the same time it considers the merits of a 
claim for an increased initial rating.  Rice v. Shinseki, No. 
06-1445 (May 6, 2009 Vet. App.).

In circumstances where a claimant claims unemployability and 
he or she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found 
that service-connected disorders prevent him or her from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, the 
disability is rated at 60 percent or more; and if there are 
two or more disabilities, at least one of the disabilities is 
rated at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

A total disability rating may be granted when a claimant is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  When the 
percentage standards of 38 C.F.R. § 4.16(a) have not been 
met, VA considers assigning an extra-schedular rating.  38 
C.F.R. § 4.16(b).

A claimant is considered totally disabled when he or she has 
any impairment of mind or body that would render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a), 4.15.  In 
determining whether a claimant is unemployable, VA gives full 
consideration to factors such as unusual physical or mental 
effects in individual cases; peculiar effects of occupational 
activities; defects in the claimant's physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap or disability; and the effect of 
combinations of disability.  38 C.F.R. § 4.15.

VA is obligated to consider the effects of the claimant's 
service-connected disabilities in the context of his or her 
employment and educational background.  Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service-connected 
disabilities alone are of sufficient severity to produce 
unemployment.  Accordingly, difficulties stemming from 
advanced age or nonservice-connected disabilities may not be 
considered.  38 C.F.R. § 4.19; Hatlestad v. Derwinski, 5 Vet. 
App. 524, 529 (1993); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends on his or her capability of performing 
the physical and mental acts required by employment-not 
whether the claimant can find employment).

Here, the Veteran is currently service-connected for 
leishmaniasis affecting the right leg, at a 30 percent 
evaluation, and for PTSD, at a 70 percent evaluation (by 
virtue of this order).  Accordingly, the Veteran meets the 
threshold standard of 38 C.F.R. § 4.16(a)-namely, at least 
one disability rated at 40 percent disabling or more, and 
additional disability to bring the combined rating to 70 
percent or more.

The sole question, then, becomes whether the Veteran is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
In August 2008, the Veteran obtained a letter signed by two 
VA medical personnel (one of whom serves as the Director of 
Mental Health Service at the local VA medical center), 
stating that the Veteran "is totally and permanently 
disabled and unemployable because of his service-connected 
Post-Traumatic Stress Disorder."  Moreover, in April 2008, a 
VA vocational rehabilitation psychologist re-evaluated the 
Veteran's "ability to engage in competitive employment" 
(previous evaluation was in December 2005).  He concluded, 
"After reviewing his medical record and interviewing 
veteran, no improvement is noted in his ability to meet the 
requirements for full-time competitive employment.  He 
continues to be unemployable du[e] to his physical and 
psychiatric problems."

The strongest evidence that weighs against the Veteran's 
claim for TDIU benefits is an April 2007 SSA evaluation that 
concluded that the Veteran was capable of completing "simple 
tasks" for periods of as much as two hours without the need 
for special supervision or work breaks, and further, that the 
Veteran "appear[ed] to be able to complete [an] 8-hour 
workday, provided all customary breaks from work are 
provided."

Against this negative evidence, the Veteran submitted 
numerous medical statements (discussed above) affirming his 
unemployability.  Moreover, the Board finds that the severity 
of the Veteran's symptoms is consistent with such a 
determination.  The Board further finds that, at a minimum, 
this case presents a reasonable doubt as to the Veteran's 
employability, and the Board resolves that doubt in his 
favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules 
against a Veteran in a case where there are "two permissible 
views" of the evidence, the Board must provide an "adequate 
statement of [its] reasons or bases" in support of its 
determination that the Veteran is not entitled to the benefit 
of the doubt) (internal quotations omitted).

Accordingly, the Board finds that the Veteran is entitled to 
TDIU benefits, effective May 9, 2004 (the date of service 
connection).


IV.  Temporary Total Rating Based upon Hospital Treatment or 
Observation

VA assigns a total disability rating (100 percent) without 
regard to other provisions of the rating schedule when it is 
established that a service-connected disability has required 
either (1) hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or (2) hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29.

Subject to certain provisions that do not apply here, a total 
disability rating based on hospitalization or observation is 
effective the first day of continuous hospitalization and is 
terminated effective either (1) the last day of the month of 
hospital discharge (regular discharge or release to non-bed 
care) or (2) the last day of the month of termination of 
treatment or observation for the service-connected 
disability.   38 C.F.R. § 4.29(a).

In the instant case, VA treatment records indicate, and two 
letters from appropriate VA personnel confirm, that the 
Veteran was admitted-for treatment and observation of his 
service-connected PTSD-to Tuscaloosa VA Medical Center's 
Psychosocial Residential Rehabilitation Treatment Program 
from April 23, 2007, to July 23, 2007, a period of more than 
21 days.

The Board accordingly finds that the Veteran is entitled to a 
temporary total rating (100 percent) based on hospital 
treatment or observation, beginning April 23, 2007, and 
terminating effective July 31, 2007 (the last day of the 
month of termination of treatment or observation for the 
Veteran's service-connected PTSD).


ORDER

An initial 70 percent disability rating, but no more, for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to a temporary total rating based on hospital 
treatment or observation for the period beginning April 23, 
2007, and terminating effective July 31, 2007, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


